Ingraham, J. (concurring):
I concur with'Mr. Justice McLaughlin. I think the proper measure of damages in this case was the difference between the contract price and the price at which the defendant’s assignor could have purchased 'this cement or other cement of equal quality in the market at the time of the breach. There is evidence that this particular kind of cement was only manufactured by the plaintiff and could only bé obtained from it, and that the plaintiff had refused to deliver any more cement to the defendant’s assignor. It was then the duty of the defendant’s assignor to procure cement of the same brand in the market, and, if that was impossible, to procure cement *452of the same quality, and the measure of damages would he the difference between the price of such other cement and the price.which the defendant’s assignor was to pay under the contract.. ;
• Judgment'reversed, new trial ordered before another referee, costs to appellant to abide event. Order filed.